Title: Dumas to the American Commissioners, 12 December 1777
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


12e. Dec. 1777
Les grandes joies sont muettes, ainsi que les grandes douleurs. Je vous félicite de tout mon coeur; et Dieu benisse l’Am. unie. En reponse à la Lettre de Mr. A. Lee du 4e. je n’ai rien eu de plus pressé que d’envoyer sur le champ aux gazettiers, tant françois que holl[andois], copie fidèle et exacte, sans changer, ajouter, ni retrancher un seul mot, de l’important avis que vous m’avez transmis; et NB en Anglois-même, afin d’être à couvert de tout reproche ou soupçon d’y avoir altéré indiscretement la moindre chose en traduisant. Je vous préviens de ceci, afin que vous ne pensiez pas que j’aie aucune part, directe ou indirecte, aux endroits où ces gazettes peuvent s’être écartées de l’original, et notamment aux trois mots que je marque par une parenthèse dans la gazette ci-jointe de Leide. Je crains que la Cour de France ne l’oblige de rétracter cela: et je lui écris aujourd’hui, pour voir comment il pourra prévenir cela sans éclat.
La nouvelle a fait en ce pays la plus grande sensation possible. Une consternation profonde chez ceux qui ont tout leur bien en Angleterre; une joie marquée chez ceux qui haïssent vos ennemis: on ne voit que cela; et les derniers font le grand nombre. Au milieu de tous ces gens, je me tiens réservé, et ne me permets que de faire chorus avec ceux qui plaignent les innocentes victimes des mesures violentes et mal calculées d’une faction inconsidérée et mal intentionnée, qui a fait le malheur de la Grande Bretagne. Personne ici n’a eu copie de moi, ni même communication de votre Lettre du 4e. que le Facteur et le pensionnaire d’Amst. qui se trouve actuellement ici. Après cela je me suis tenu coi, en attendant l’effet que devoient produire aujourd’hui les Gazettes; et il a surpassé mon attente.
Voici ce que m’écrit mon correspondant d’Amsterdam: “Bien des remercimens,” etc. L et F [Lalande et Fynje?]
En causant mercredi matin avec le P[ensionnai]re d’Amst., il lui a échappé, qu’il étoit temps pour la hollande de profiter des conjonctures, pour n’être pas les derniers de l’Europe à rechercher l’amitié et le Commerce de l’Amerique. Je lui ai répondu, que j’étois prêt à vous faire parvenir, Messieurs, dans le plus grand secret, toutes les ouvertures, à cet égard, par lesquelles il jugeroit pouvoir débuter; et je lui ai proposé de tâter le pouls à Mr. le Grand pensionnaire. Il m’a dit qu’il le feroit, sans rien presser pourtant, et après s’être bien assuré auparavant des vraies dispositions et inclinations de ce Ministre.
Il y a dans le Courier du Bas Rhin, No. 99, une Lettre que je lui avois écrite en réponse à une des siennes. Il l’a insérée sans me consulter; mais il n’y a pas de mal; elle ne peut faire qu’un bon effet; et j’espere que vous pourrez en être contents. Je suis avec le plus vrai, et un zele et fidélité à toute épreuve, Messieurs Votre etc.
Paris aux hon. Comres. Pl. des E. U. de l’A. S.
